DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terrell (US 6990770) in view of Milbourn (US 5329752), Seigneur et al. (US 5143131, hereafter referred to as Seigneur), and Burch (US 2017/0086396).
For claim 6, Terrell teaches a method of at least one of treating or preventing microbial infections (Col. 8, lines 20-35, can be used in a method of protecting trees from disease), the method comprising: 
providing a liquid application system including a treatment liquid (sprayer assembly 250, nozzles 252, Col. 4, lines 45-65), wherein the liquid application system is integrated with a tree motorized vehicular trimming machine (fig. 1 and abstract), having one or more rotary cutting blades (41) operable to perform at least one of a hedging operation or a topping operation on the trees using the one or 
	wherein the liquid application system is configured to have a selectable application delivery to sides of the trees only, to tops of the trees only, or to both the sides and the tops of the citrus trees (Terrell can be configured to deliver liquid to tree sides only, as the saw hits the tree truck branch, the spray from nozzle hits the tree side); and 
at least one of hedging or topping one or more trees to produce one or more cut areas on the one or more trees (abstract, description, figs.); and 
applying the treatment liquid to the one or more cut areas of the one or more trees during at least one of the hedging or the topping operation using the liquid application system integrated with the tree motorized vehicular trimming machine (col. 2, lines 15-30, Col. 8, lines 20-35),
wherein the treatment liquid is applied directly and uniformly from the nozzles to the one or more cut areas by the liquid application system (the treatment liquid hits the blades and will hit the entire cut area).
Terrell teaches simultaneous spraying and is silent about spraying immediately after cutting and the nozzles positioned perpendicular to a cutting mechanism and wherein the liquid application system includes a control panel to control the rate of flow of liquid to the spray nozzles and pressure of the liquid to the spray nozzles; wherein the liquid application system dispenses the treatment liquid at a controlled rate of flow from one or more nozzles. Terrell is further silent about the method being used on citrus trees.
Milbourn teaches a method of cutting trees (abstract and figs.) including providing a liquid application system including treatment liquid (fig. 6, 88, 82, col. 8, lines 13-43), wherein the liquid application system is integrated with at least one of a motorized hedging vehicle or a motorized topping vehicle (fig. 1 and abstract), and wherein the liquid application system includes one or more nozzles (82) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the hedging vehicle of Terrell include spray nozzles arranged perpendicular to the cutting mechanism, in order to directly spray the cut area and not waste any solution.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to hedging method of Terrell such that the cut area is sprayed immediately after cutting, as taught by Milbourn, in order to directly spray the cut area and not waste any solution.
Seigneur teaches a vehicle for cutting trees (abstract and figs.) having a cutter and spray nozzles (abstract and figs.) as well as a method of treating the cut area of trees (abstract and figs.) wherein the liquid application system includes a control panel (computer 80) to control the rate of flow of liquid to the spray nozzles and pressure of the liquid to the spray nozzles (Col. 4, lines 46-55);  wherein the liquid application system dispenses the treatment liquid at a controlled rate of flow from one or more nozzles (Col. 4, lines 46-55 for instance, flow control, pattern ie. pressure and rate), wherein the treatment liquid is applied to the one or more cut areas at a controlled flow rate (Col. 4, lines 46-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the nozzles of Terrell as modified by Milbourn controllable with a control panel, as taught by Seigneur, in order to control the amount of fluid dispersed to the tree thus avoiding wasted spray or under spraying.

hedging or topping operation using the liquid application system integrated with the citrus tree trimming machine (para 0022-0023, vegetation is cut and treatment is immediately applied).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the trimming method of Terrell as modified by Milbourn, on citrus trees, as taught by the method of Burch, in order to prevent disease particular to those trees (para 0005-0007 of Burch).

Claims  7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell as modified by  Milbourn, Seigneur, and Burch, as applied to claim 6 above, in further view of Atta et al. (US 2014/0169858, hereafter referred to as Atta).
For claim 7, Terrell as modified by Milbourn, Seigneur, and Burch further teaches wherein the treatment is applied before sap of the one or more areas dries (since Terrell treats during cutting this must be the case), however, considering application after immediately after cutting, Atta teaches a method of preventing/treating trees microbial infections in trees (abstract and figs.) including the steps of cutting plants or trees to produce one or more cut areas on the plants or trees (cutting mechanism 40, see para 0007 for instance) and applying a treatment liquid (via spray system 60, see para 0013 for instance) to the one or more cut areas of the plants or trees immediately after the hedging (abstract, 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to treat the trees of Terrell as modified by Milbourn, Seigneur, and Birch before the sap dries, as taught by Atta, in order to allow the treatment liquid to penetrate to the tree and inoculate the tree. It is clear that once the sap has dried the treatment liquid will not be able to effectively inoculate/treat the tree.
For claim 8, Terrell as modified by Milbourn, Seigneur, and Burch further teaches wherein the one or more cut areas expose woody tissue of the one or more citrus trees, wherein the one or more cut areas have moist sap (this will happen when cutting the trees), and wherein the treatment liquid including a bactericide (as per Birch above) is applied to the one or more cut areas of the one or more citrus trees before the moist sap of the one or more cut areas dries (since Terrell treats during cutting this must be the case), however, considering application after immediately after cutting, Atta teaches a method of preventing/treating trees microbial infections in trees (abstract and figs.) including the steps of cutting plants or trees to produce one or more cut areas on the plants or trees (cutting mechanism 40, see para 0007 for instance) and applying a treatment liquid (via spray system 60, see para 0013 for instance) to the one or more cut areas of the plants or trees immediately after the hedging (abstract, para 0007 for instance) wherein the method includes the step of applying the treatment liquid before sap of one or more cut areas dries (the tree is cut/tapped, producing sap as per abstract, para 0005, the tree is then sprayed with inoculant immediately para 0007, 0013, thus it is clear that this is before the sap dries).
.

Allowable Subject Matter
Claims 2-5, 9-11, 14, 16, 18-19, 21-25, 27 are allowed.

Response to Arguments
Applicant's arguments filed 03/30/2020 have been fully considered but they are not persuasive. 
Applicant argued that the combination of Terrell as modified by Milbourn, Seigneur, and Burch fails to teach the newly added limitations of claim 6.
This is not found persuasive because the detail are in Terrell as modified by Milbourn, Seigneur, and Burch as mapped and indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.